United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-1665SI
                                 _____________

Hatsady Leutfaimany,                      *
                                          *
                     Appellant,           *
                                          *
       v.                                 *
                                          * Appeal from the United States
Polk County Iowa; Bob Rice, Sheriff,      * District Court for the Southern
Individually and in his official capacity * District of Iowa.
as Polk County Sheriff; Brent Long,       *
Deputy Sheriff, Individually and in his *       [UNPUBLISHED]
official capacity as Polk County Deputy *
Sheriff; John Sarcone, in his official    *
capacity only,                            *
                                          *
                     Appellees.           *
                                    _____________

                           Submitted: December 16, 1998
                               Filed: December 23, 1998
                                _____________

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

       Hatsady Leutfaimany's appeal has been submitted on the briefs. Having
considered the record and the parties' arguments, we conclude the district court's
decision is clearly correct. We thus affirm the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-